DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on November 9, 2020. Amendments to claim 12 and addition of new claim 13 has been entered. Claims 1-13 are pending and have been examined. The objections to the drawings, claim objections and rejections are stated below. 
Drawings
2.	The replacement drawings filed by the applicants on November 9, 2020 are objected to by the Examiner. Specifically, drawings of Figures 4a-5 are not clear. Formal legible replacement drawings are required in the response to this Office action. Note: Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a). 
Claim Objections
3.	Claims 1-9 are objected to because of the following informalities:  
	Claim 1 recites “A computer-based process of executing an option trading campaign for a plurality of option contracts, comprising: setting trigger conditions for an option position; deriving aggregate data from the plurality of option contracts constituting the option position; generating a common quantity associated with the plurality of option contracts; executing the plurality of option contracts on the basis of the common quantity, upon market conditions and aggregate data satisfying the trigger conditions; and selectively dividing the plurality of option contracts into two or more groups according to action conditions, and processing the selectively divided groups of option contracts separately, wherein an option position of one of the selectively divided groups is operable to be adjusted by modifying a quantity of the selectively divided group without affecting any other selectively divided group”. It is not clear which steps 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without computer hardware, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	For instance, claim 10 is drawn to a computer-based option trading system for executing an option trading campaign for a plurality of option contracts, comprising: a strategy module for performing the functions listed in the claim; a common quantity associated with the plurality of option contracts; aggregate data of the plurality of option contracts; and trigger conditions for entering, adjusting, or exiting an option position. The strategy module is broadly interpreted to correspond to software components (not tangible hardware components) without showing any In re Warmerdam 31 USPQ2d 1754 where the rejection of a claim to a disembodied data structure was affirmed. Dependent claims are rejected based on similar reasoning and by virtue of dependency on a rejected claim. See MPEP 2164.08(c). 
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 10-13 of the disclosed invention are directed to software per se. 
Claim 10 merely recites the elements of a system for executing an option trading campaign for a plurality of option contracts, comprising: a strategy module for performing the functions listed in the claim; a common quantity associated with the plurality of option contracts; aggregate data of the plurality of option contracts; and trigger conditions for entering, adjusting, or exiting an option position. The strategy module is broadly interpreted to correspond to software components (not tangible hardware components) without showing any ability to realize functionality of the recited elements (i.e. functional descriptive material per se) and therefore is rendered inoperative and hence lacking any utility. There is no hardware structure positively recited in the claim. Hence, the system is drawn to computer programs per se. A claim to software per se is ineligible subject matter under 35 U.S.C. 101, because it doesn’t fall within one of the statutory categories. (See Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77). Dependent claims are rejected based on similar reasoning and also by virtue of dependency on a rejected claim. 
8.	Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process of executing an option trading campaign for a plurality of option contracts, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including trading) as well as commercial interactions (including fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong one: The limitations of “setting trigger conditions for an option position; deriving aggregate data from the plurality of option contracts constituting the option position; generating a common quantity associated with the plurality of option contracts; executing the plurality of option contracts on the basis of the common quantity, upon market conditions and aggregate data satisfying the trigger conditions; and selectively dividing the plurality of option contracts into two or more groups according to action conditions, and processing the selectively divided groups of option contracts separately, wherein an option position of one of the selectively divided groups is operable to be adjusted by modifying a quantity of the selectively divided group without affecting any other selectively divided group” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic practice (including trading) as well as commercial interactions (including fulfilling agreements). Executing the plurality of option contracts involves trading which is a well known fundamental economic practice. Executing an option trading campaign for a plurality of option contracts also involves fulfilling agreements. 
Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of methods of organizing human activity. The strategy module (recited in claim 10) is broadly interpreted to correspond to generic software components suitably programmed to perform their respective functions. That is, other than, a processor (not explicitly stated in the claim), nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a strategy module (recited in claim 10) to perform all the steps. A plain reading of Figure 1 and descriptions in associated pages of the Specification including pages 4-5 reveals that a general purpose computer suitably programmed (strategy module) is used to execute the claimed steps. The strategy module (recited in claim 10) is broadly interpreted to correspond to generic software components suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor (not explicitly recited in the claim) in all the steps is implicitly recited at a high-level of generality (i.e., as a general purpose processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor (not explicitly recited in the claim) including a strategy module (generic software suitably programmed) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using a generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claim 10 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-9, and 11-13, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-9 and 11 the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.  
In claims 12-13, the claimed limitations “further comprising a data processing module operable to work communicatively with the strategy module, wherein the data processing module processes data retrieved from the strategy module and external databases, and the processed data is fed back into the strategy module; further comprising a data processing module operable to work communicatively with the strategy module, wherein the data processing module processes data retrieved from the strategy module and external databases, and the processed data is fed back into the strategy module” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process. These limitations also recite the additional element of a data processing module. The data processing module is broadly interpreted to correspond to generic software components suitably programmed to perform their respective functions. Also the data processing module is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Studnitzer et al. (US Pub. 2017/0193602 A1). 	
	Claims 1 and 10, Studnitzer teaches a computer-based process and a computer-based option trading system for executing an option trading campaign for a plurality of option contracts, the process comprising: 
	setting trigger conditions for an option position (See Studnitzer at least Abstract, Paragraph 30 - trader to specify a desired set of orders along with one or more conditions for their execution); 
	deriving aggregate data from the plurality of option contracts constituting the option position (See Studnitzer at least Abstract, Paragraphs 17, 27 - Trading interfaces may submit the orders across multiple books at the same time); 
	generating a common quantity associated with the plurality of option contracts (See Studnitzer at least Abstract, Paragraphs 87-88 – minimum quantity); 
	executing the plurality of option contracts on the basis of the common quantity, upon market conditions and aggregate data satisfying the trigger conditions (See Studnitzer at least Abstract, Paragraphs 93, 96-102 – conditional execution); and 
selectively dividing the plurality of option contracts into two or more groups according to action conditions, and processing the selectively divided groups of option contracts separately, wherein an option position of one of the selectively divided groups is operable to be adjusted by modifying a quantity of the selectively divided group without affecting any other selectively divided group (See Studnitzer at least Abstract, Paragraphs 41-42 – decompose delta based). A computer-based option trading system for executing an option trading campaign for a plurality of option contracts, comprising: a common quantity associated with the plurality of option contracts; aggregate data of the plurality of option contracts; and a strategy module are inherent in the disclosure of Studnitzer (See Studnitzer at least Figures 1-4) . 
	Claim 2, Studnitzer teaches the feature wherein the plurality of option contracts is processed in a group as a whole (See Studnitzer at least Abstract, Paragraphs 16-17).  
	Claim 3, Studnitzer teaches the feature wherein the trading campaign is executed according to the trigger conditions and the action conditions for creating, adjusting, or exiting the option position (See Studnitzer at least Abstract, Paragraphs 30, 76, 87-88 – Fill and Kill, Fill or Kill).  
	Claim 4, Studnitzer teaches the feature wherein the trading campaign comprises a plurality of option positions and the steps of Claim 1 are repeated for each option position (See Studnitzer at least Abstract, Paragraphs 16-17, - match the orders with one or more resting, i.e. previously received but unsatisfied orders).  
	Claim 5, Studnitzer teaches the feature wherein adjusting the option position comprises modifying the common quantity for the plurality of option contracts (See Studnitzer at least Abstract, Paragraphs 97-98, - an order may include trigger values that further limit beyond price when an order may be filled… minimum quantity must be tillable).  
	Claim 6, Studnitzer teaches the feature wherein adjusting the option position comprises adding an option position by repeating the steps of Claim 1 at least once (See Studnitzer at least Abstract, Paragraphs 16-20, 30, 93- Order books may constantly be changing as orders arrive and are either matched and filled, or unmatched and added to the order book, or are otherwise modified or canceled.  
	Claim 7, Studnitzer teaches the feature wherein adjusting the option position comprises modifying the common quantity to “0” to exit a trade (See Studnitzer at least Abstract, Paragraphs 30, 76, 87-88 – kill order implies modifying the common quantity to “0” to exit a trade).  
	Claim 8, Studnitzer teaches the feature wherein a number of option contracts processed in the group as a whole during each repetition is defined by the action conditions for the option position or the plurality of option positions (See Studnitzer at least Abstract, Paragraphs 76-83, 87-88, 93 - match incoming electronic data transaction request messages with one or more previously received but unsatisfied, e.g. resting, orders stored in the one or more data structures).  
	Claim 9, Studnitzer teaches the feature wherein the group as a whole is assigned a unique identifier (ID) which comprises data selected from at least one of: each option contract's option type (See Studnitzer at least Abstract, Paragraphs 76-83 – comprise put and call contracts); each option contract's strike price (See Studnitzer at least Abstract, Paragraphs -may have a plurality of strike prices; each option contract's quantity; and 	whether each option contract is a debit or credit operation.  
	Claim 11, Studnitzer teaches the feature wherein the checking performed by the strategy module results in executing of the plurality of option contracts on the basis of the common quantity (See Studnitzer at least Abstract, Paragraphs 87-88, 95-98 - require that the each leg be capable of being fully satisfied, or satisfied at a minimum quantity).  
	Claims 12-13, Studnitzer teaches the feature further comprising a data processing module operable to work communicatively with the strategy module, wherein the data processing module processes data retrieved from the strategy module and external databases, and the processed data is fed back into the strategy module (See Studnitzer at least Abstract, Figures 1-6, Paragraphs 17, 41-42, 87-88, 93- 96-102). 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Reiter, Steven Marc (US Pub. 2019/0197625 A1) discloses methods and system that provide present information for trading of financial instruments and their derivatives, such as options trading, in an easily and intuitively understood manner. The system provides an intuitive interface to allow users to understand and manipulate complex trading and analysis on smartphones, tablets, and personal computers. The system has a date slider, a profit and loss chart, and a limit panel intuitively displayed and that move in conjunction with each other to allow traders too quickly and visually interpret information. The system combines both historical charts and a measure of the risk of a trade (a profit and loss chart) in a frame that shows a relevant range of future outcomes for the asset and time horizon chosen (a range of confidence), as well as the limit slider to define open and close limits. 
	(b) Albin et al. (US Pub. 2017/0372420 A1) discloses a system and methodology to generate option valuation determinations as well as proposed trading strategies based thereon. In making these determinations, the system assesses the high and low points for historic volatility for the underlying asset over some pre-determined historical timeframe. Next, the range of historical volatilities over that time frame is divided into a number of levels against which current, present implied volatility of the underlying asset can be compared. The system may display/report the determined valuations for various selected options for manual user action in setting up trades based thereon. In other embodiments, the system of the present invention may generate recommended trades involving one or more options based on the novel valuation determinations made by the system of the present invention. These trades are designed to take advantage of perceived incongruities between an available price for an option and its true value according to the novel assessment undertaken by the system of the present invention. 
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

September 13, 2021